The plaintiffs in error were convicted in the county court of Pawnee county on a charge of maintaining *Page 232 
a place where intoxicating liquors were sold, and have appealed.
An examination of the record discloses that judgment was rendered on the 21st day of December, 1923. The petition in error and case-made were not filed until May 13, 1924. The record does not show that any extension of time was granted by the trial judge. The minimum length of time in which an appeal can be filed in a misdemeanor case is 60 days, unless the trial court shall by order extend the time, not to exceed 60 days additional. Sec. 2808, Comp. Stat. 1921. The appeal in this case was not perfected in the time required by law, and this court has therefore never acquired jurisdiction.
The appeal is dismissed.
BESSEY, P.J., and DOYLE, J., concur.